Citation Nr: 1730149	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO. 13-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, posttraumatic stress disorder (PTSD), and depression.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Attorney Michael Viterna


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1982 to November 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied service connection for an acquired psychiatric disorder, to include schizophrenia and post-traumatic stress disorder; bilateral hearing loss; and, tinnitus. The Veteran timely appealed.

In February 2015, the Board remanded the issues for further development, to include sending the required notice to the Veteran pertaining to a claim of military sexual trauma; obtaining VA treatment records from Ann Arbor VAMC, Detroit VAMC, and any other VA medical records not associated with the claims file; undertaking any necessary development to verify and of the Veteran's claimed stressors; affording the Veteran an appropriate psychiatric examination and audio examination. The case has now been returned to the Board for further adjudication.

The issues of hearing loss and tinnitus are addressed in the decision below. The issue of an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's does not have bilateral hearing loss for VA compensation purposes.

2. Resolving all reasonable doubt in his favor, the competent and credible evidence establishes that the Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for a grant of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in November 2010 and April 2015, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. While obtaining the Veteran's treatment records was the subject of a previous remand, the Veteran's claim file now contains such records. In addition, new VA examinations were conducted in November 2015 and March 2016, and are also of record. Based on the submission of the medical records, coupled with the November 2015 VA examination, the Board finds that there has been substantial compliance with its February 2015 remand directives. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand.) 

Therefore, in light of the foregoing, the Board will proceed to adjudicate the claims decided herein based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2016).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). The Veteran has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Legal Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385 (2016).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service. However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure. According to his DD 214, the Veteran was a cannon crewman and was awarded the Marksman Qualification Badge. Therefore, the Board concedes the Veteran's exposure to military acoustic trauma.

According to his service treatment records, the Veteran's Report of Medical History and Report of Medical Examination are absent any complaint, treatment, or diagnosis for hearing problems. In November 2015, the Veteran underwent an audiological VA examination. His puretone thresholds, in decibels, were as follows:

Frequency (Hz)
1000
2000
3000
4000
 Right
15
15
20
25
 Left
15
15
25
25
	
The pure tone average was 18.75 in the right ear and 20 in the left ear. Speech recognition scores, performed with the Maryland CNC test, were 100 percent in the right ear and 100 percent in the left ear. 

The Veteran's ears were diagnosed as clinically normal and considered not disabling according to VA standards (38 C.F.R. § 3.385).

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claim for entitlement to service connection for bilateral hearing loss must be denied.

The Board acknowledges the Veteran's report of being exposed to acoustic trauma in service to be credible given his consistent statements of noise exposure and his military occupation specialty. In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded. 38 U.S.C.A. § 1154 (a). Service incurrence of acoustic trauma has been demonstrated.

However, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim ... even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

While the Board recognizes the Veteran's sincere belief in his bilateral hearing loss claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a hearing loss disability for VA compensation purposes during any period of his appeal. Indeed, as noted above, according to the objective evidence of record, the pure tone thresholds do not demonstrate sensorineural hearing loss as defined by VA regulations at any point during the appeal period. Here, the VA examination findings for the bilateral ears do not demonstrate disability, as the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is not 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test are not less than 94 percent. 38 C.F.R. §3.385 (2016).

The Board has considered the Veteran's assertions that his hearing problems are due to his military service. In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge. His assertions in that regard are entitled to some probative weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of a disability such as hearing loss because they do not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). Moreover, they are not always competent to diagnose themselves with a disability.

In this case, the question of whether there is an actual hearing loss disability is answered by audiometric testing, and not by lay diagnosis, or even the diagnosis of the examiner administering the testing. By regulation, VA defines what constitutes hearing loss, and does so by reference to audiometric findings and speech recognition scores. The fact that diagnostic testing is required to establish the requisite level of impairment to legally constitute hearing loss renders lay opinions concerning the presence of hearing loss incompetent. In other words, the Veteran is not competent to diagnose himself with bilateral hearing loss. Consequently, in light of the findings of the VA examination showing that the Veteran does not have a current hearing loss disability for VA compensation purposes, the Board concludes that the Veteran's statements and opinions as to diagnosis and etiology are of no probative value. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As there is no competent evidence of a current bilateral hearing loss disability, the Board concludes that the preponderance of the evidence is against granting service connection. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to service connection for bilateral hearing loss must be denied. See 38 U.S.C.A. § 5107 (b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


Tinnitus

The Veteran contends that he currently has tinnitus that was caused by, or is otherwise related, to his military service pursuant to his duties as a canoneer. 

According to his military personnel records, the Veteran served as a cannon crewman in the United States Army. According to his service treatment records (STRs), the Veteran underwent a separation examination in October 1985 and did not note any complaints of tinnitus. 

In March 2011, the Veteran sought treatment at the VA in Detroit, Michigan (Detroit VAMC) with a complaint of tinnitus that occurs "every now and then." 

In November 2015, the Veteran presented to a VA examination to evaluate the etiology of his claimed tinnitus. Upon examination, the examiner noted that the Veteran complained of bilateral recurrent tinnitus that interferes with his hearing, and characterized it as "ringing" in his ears. In the written report that followed this examination, the examiner opined that the Veteran's tinnitus is less likely than not related to service, finding that tinnitus cannot be determined to a reasonable degree of certainty based on the evidence; that the Veteran is not competent to give an etiology for his tinnitus; and that there is no compelling scientific evidence to support the onset of tinnitus in the absence of hearing loss.

The Board notes that laypersons are competent to testify to observable symptomatology. As such, the Board finds that the Veteran is competent to testify to the ringing he experiences in his ears. In addition, the Board finds no evidence to doubt the Veteran's credibility. The Board notes that the Veteran's military occupational specialty was cannon crewman, and it is reasonable to conclude that he was exposed to loud noises from these weapons. 

The Board has considered remanding this issue to the AOJ, as there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current tinnitus reports. See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent). Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent. This is particularly true in claims involving inherent subjectivity, like tinnitus.
	
While VA could undertake additional development to clarify the etiology of the Veteran's reported tinnitus, based on the Veteran's competent statements, the inherently subjective nature of audiological symptomatology and his exposure to acoustic trauma in service, the Board must resolve all reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted. Further development is simply not warranted in this case.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional action is required prior to appellate review of the Veteran's claim for an acquired psychiatric disorder. As mentioned above, in February 2015, the Board remanded this issue for further development, to include affording the Veteran an appropriate psychiatric examination.

A new VA examination was conducted in March 2016. The examiner opined that the Veteran does not now have, or has ever been diagnosed with, a mental illness. In addition, the examiner opined that any claimed condition was less likely than not incurred in or caused by an in-service injury, event, or illness. This opinion is in direct contrast to the evidence of record, particularly the records obtained from Ann Arbor, Battle Creek, and Detroit VA facilities, which reflect the Veteran has been diagnosed at different points of time with PTSD, schizophrenia, and depression. 

When the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds the March 2016 VA examination to be inadequate, as it failed to consider all of the pertinent evidence of record and the statements of the Veteran, and failed to provide a complete rationale for the opinion stated. Specifically, although the examiner acknowledged the Veteran's past diagnoses, she did not reconcile those diagnoses with her finding that he did not experience a psychiatric disorder. 

Because the question of whether a disability such as PTSD, schizophrenia, depression, or any other psychiatric disorder is related to the Veteran's service is a medical question requiring expertise, regrettably, it is necessary for the Board to remand this issue for a medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders that the Veteran may have, specifically including consideration of the claimed schizophrenia, PTSD, and depression, and to determine whether any diagnosed disorder(s) is related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a) Provide a diagnosis for each acquired psychiatric disorder the Veteran currently experiences, or has experienced at any point during the appeal period. The examiner must discuss the Veteran's multiple psychiatric diagnoses in the context of any finding that he does not currently experience a psychiatric disorder.

b) The examiner must specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service sexual assault or verified physical trauma, including the claims of:

(i) waking up one night during boot camp to another soldier standing by his bunk who rubbed his leg two times, 
(ii) two days later having the same soldier grab his testicles while they were doing boot camp drills, and 
(iii) playing volleyball with a group and falling in the mud, and then having a guy jump on top of him and grind on him, as described in a May 2, 2011 VA medical record.

The examiner must document any behavior changes that may constitute credible evidence of the stressor, to include a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse, episodes of depression, panic attacks or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

c) For each currently diagnosed acquired psychiatric disorder OTHER THAN PTSD, the examiner must offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

In offering all opinions, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of the claimed acquired psychiatric disorder and the continuity of symptomatology. A complete explanation for any opinion offered should be provided. The examiner is directed to reconcile his or her opinions with any on file that may conflict.

2. Following the completion of the foregoing, and after undertaking any other development it deems necessary, readjudicate the Veteran's claim, considering all applicable laws and regulations. If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


